DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 16-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 04/14/2021 have been fully considered but they are not persuasive. Applicant argues Frolik does not disclose “one of the two switches generates a signal when the drive rod is in a braking orientation to indicate a total braking status of the caster brake actuators, and the other of the two switches generates a signal when the drive rod is in a non-braking orientation to indicate a nonbraking status of the caster brake actuators, with the controller using both signals to confirm the total braking status of the caster brake actuators.”
In response, Examiner notes claim 9 rejection below.  Further, Frolik et al. teaches of using at least two switches to provide a “braked” or “unbraked” status (“the exemplary brake system 44 may determine whether the brakes are applied (e.g., a sensor or other component that can register whether the brake system 44 is in a "braked" or an "unbraked" position or status). This may be done with switches (e.g., limit switches).”) (emphasis added)  (Paragraph 50.)  This clearly shows using at least two switches to indicate the braking status, each switch indicating ‘total braking’ or ‘non-braking’.

Drawings
The drawings were received on 04/01/2019.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-12, 14 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9, lines 14-15 states “a controller in communication with the at least two switches wherein the controller uses both signals to confirm the total braking status of the caster brake actuators.”  The controller using both signals to confirm the braking status is new matter as the controller only uses one signal as the controller can only receive a single signal at any time from the switches since one of the switches will be open and not sending a signal.  US PG Publication paragraph 77 states “one switch may have a normally open state, and the other a normally closed state so that the controller is always receiving a signal from one of the switches, which can be used as a safety measure to confirm the brake-on status or the brake-off status is correct.”  (emphasis added.)  At no point is the 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 18-19 and 21 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitation "the wheel support" in line 2.  There is insufficient antecedent basis for this limitation in the claim. 
Claim 19 recites the limitation "the wheel support" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 9 states “a controller in communication with the at least two switches wherein the controller uses both signals to confirm the total braking status of the caster brake actuators.”  (emphasis added.)  Claim 21, dependent from claim 9, then states the “controller is always receiving a signal from one of the two switches and uses the signal from one of the two switches and absence of the signal from another of the two switches as a safety measure to confirm the non-braking status or the total braking status”.  (emphasis added.)  It is unclear how the controller can be using both signals (claim 9) when one of the signals is absent (claim 21).


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 16 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Frolik et al. (US 2011/0120815).
With respect to claim 16, Frolik et al. discloses a patient support (10) comprising: a linkage system (36, 46); and a caster wheel assembly (14), the linkage system (36, 46) being external to said caster wheel assembly (14), said caster wheel assembly comprising: a wheel (74); a caster brake (54) and a caster brake actuator (40 or 42) movable (paragraphs 34, 50) between a first position (fig. 4) wherein the caster brake actuator (40 or 42) moves the caster brake (54) to a total braking position (fig. 4) wherein the wheel (74) is prevented from swiveling and rotating and a second position (fig. 3) wherein the caster brake actuator (40 or 42) moves the caster brake (54) to a non-braking position (fig. 3), and the caster brake actuator (40 or 42) being configured to move freely between the first position (fig. 4) and the second position (fig. 3) wherein the caster wheel assembly (14) requires the linkage system (36, 46) to lock (paragraph 31) the caster brake in the total braking position or the nonbraking position.  (Figs. 1-8, paragraphs 26-66.) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10, 14 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Reckelhoff et al. in view of Frolik et al. (US 2011/0120815).
With respect to claims 9-10 and 14, Reckelhoff et al. discloses a person support apparatus (20) comprising: a base (22, 26, 50), the base including a plurality of caster wheel assemblies (72, 74, 82, 84), each of the caster wheel assemblies including a caster brake actuator (fig. 14) movable between a total braking position (fig. 15) and a non-braking position (figs. 14, 16); and a drive rod (104) coupled to the caster brake actuators (fig. 14) to control the caster brake actuators and operable to move the caster brake actuators between the total braking positions (fig. 15) and the non-braking positions (figs. 14, 16); and a spring (238), the spring applying a biasing force to the drive rod (104) toward a braking orientation or toward the non-braking orientation.  (Figs. 1-16, paragraphs 31-59.)  Reckelhoff et al. is silent regarding a switch.  Frolik et al. teaches of using at least two switches to provide a “braked” or “unbraked” status (paragraph 50 “the exemplary brake system 44 may determine whether the brakes are applied (e.g., a sensor or other component that can register whether the brake system 44 is in a "braked" or an "unbraked" position or status). This may be done with switches (e.g., limit switches).”) 
[W]here the Patent Office has reason to believe that a functional limitation asserted to be critical for establishing novelty in the claimed subject matter may, in fact, be an inherent characteristic of the prior art, it possesses the authority to require the applicant to prove that the subject matter shown to be in the prior art does not possess the characteristic relied on.

This "burden of rebutting [may be of] the PTO's reasonable assertion of inherency under 35 USC 102, or of a prima facie case of obviousness under 35 USC 103" (195 USPQ at 432). Accordingly, the burden is placed upon the applicant to prove that using two limit switches to notify “braked” or “unbraked” status wouldn’t have one switch in a normally open state and the other in a normally closed state limitation in question is/are not (an) inherent characteristic(s) of the limit switches of Frolik et al.  (Figs. 1-8, paragraphs 26-62.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the switch structure as described in Frolik et al. into the invention of Reckelhoff et al. in order to provide simple control over the bed for medical staff.  (Paragraph 65.)  
whether the brake system 44 is in a "braked" or an "unbraked" position or status). This may be done with switches (e.g., limit switches).”).  (Figs. 1-8, paragraphs 26-66.)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Reckelhoff et al. and Frolik et al., as applied to claims 9-10 above, and further in view of Ross (US 4,080,809).
With respect to claim 11, Reckelhoff et al., as modified, is silent regarding a bracket and plunger switches.  Ross teaches of a bracket (26) mounted to said drive rod (82, 84), said switches comprising plunger switches (22) and being depressed by the bracket when the drive rod (82, 84) changes its orientation.  (Figs. 1-9, col. 2, lines 39-68, cols. 3-5, col. 6, lines 1-21.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the switch structure as described in Ross into the invention of Reckelhoff et al., as modified, in order to provide an improved manually operated caster brake control system.  (Col. 1, lines 55-60.)
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Reckelhoff et al. and Frolik et al., as applied to claims 9-10 above, and further in view of Spoor et al. (US 2016/0022513).
With respect to claim 15, Reckelhoff et al., as modified, discloses an articulating back, seat and base with four wheels.  Reckelhoff et al., as modified, does not explicitly state the object is a chair but has all the elements of a chair.  (Figs. 1-16, paragraphs 31-59.)  In the alternative, Spoor et al. teaches of a caster braking assembly applying to a bed or a chair.  (Paragraphs 5, 40, 50.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the chair  
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Frolik et al. in view of Fallshaw et al. (US 8,205,297).
With respect to claims 17-20, Frolik et al. is silent regarding a wheel support.  Fallshaw et al. teaches of a wheel support (40) for supporting the wheel (30 or 32), the wheel support (40) being configured for swivel movement about a generally vertical axis (8), and the wheel (30 or 32) being mounted to the wheel support (40) for rotational movement about a generally horizontal axis (fig. 2); wherein the caster brake actuator (50) is supported by the wheel support (40); further comprising a pair of arms (56, 57), wherein the wheel support (40) comprises a wheel support body (figs. 1-2), and the caster brake actuator (50) is mounted to the wheel support body by the pair of arms (56, 57); further comprising a spring (65) to bias the brake actuator (50) towards its-the non-braking position.  (Figs. 1-10, col. 2, lines 64-67, cols. 3-5.)  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have the chair structure as described in Spoor et al. into the invention of Reckelhoff et al., as modified, in order to provide an improved castor assembly that increases that access to activate the respective brakes.  (Col. 1, lines 20-30.)

Allowable Subject Matter
Claims 1-6 and 8 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references cited on the PTO-892 form disclose similar features of the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A ENGLISH whose telephone number is (571)270-7014.  The examiner can normally be reached on Monday-Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 

/JAMES A ENGLISH/Primary Examiner, Art Unit 3616